United States Court of Appeals
                      For the First Circuit


No. 00-2357

  GUN OWNERS' ACTION LEAGUE, INC.; OUTDOOR MESSAGE COOPERATIVE,
 INC.; MASSACHUSETTS SPORTSMEN'S JUNIOR CONSERVATION CAMP INC.;
     A.G. GUNS & AMMO, INC.; MARK COHEN; JOHN DOE II; JAMES F.
    GETTENS; DANA H. CROWE; LORI CROWE; BRIAN E. DUNN; JOHN P.
HEARSON; TOM LAROCHE; ANN D. LAROCHE; ROBERT L. WALTER; JOHN DOE
                     I; GOAL FOUNDATION, INC.,

                           Appellants,

                                v.

   JANE SWIFT, Acting Governor, Commonwealth of Massachusetts;
       THOMAS F. REILLY, Attorney General, Commonwealth of
Massachusetts; JOHN DIFAVA, Colonel, Massachusetts State Police;
 MARTHA COAKLEY, District Attorney, Middlesex County, MA; EDWARD
      DAVIS, Superintendent, Police Department, Lowell, MA,

                            Appellees.


                           ERRATA SHEET

          The opinion of this Court issued March 25, 2002 should be
amended as follows:

          On page 4, delete the text beginning with the sentence
that begins at line 8 and ends with the paragraph ending at line
14, and replace with the following:


          Subject to certain restrictions, a person with
          a Class B license can possess large capacity
          rifles and shotguns, but not large capacity
          firearms (such as pistols, revolvers, and guns
          with short barrels). Mass. Gen. Laws ch. 140,
          § 131(b).    A person with an FID Card may
          possess a more restricted range of weapons.
          Mass. Gen. Laws ch. 140, § 129C.